

115 HR 7247 IH: Incentivizing Shared Risk in Medicare Advantage Act
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7247IN THE HOUSE OF REPRESENTATIVESDecember 11, 2018Mr. Brady of Texas (for himself and Mr. Shimkus) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to clarify the authority of MA organizations to
			 provide waivers from Medicare Advantage plans’ prior authorization
			 requirements.
	
 1.Short titleThis Act may be cited as the Incentivizing Shared Risk in Medicare Advantage Act. 2.Authority of MA organizations to provide waivers from Medicare Advantage plans’ prior authorization requirementsSection 1857(e) of the Social Security Act (42 U.S.C. 1395w–27(e)) is amended by adding at the end the following new paragraph:
			
 (5)Authority to provide waivers from plan prior authorization requirementsIn the case of an MA organization with a contract under this section that applies a prior authorization requirement with respect to any item or service covered under the Medicare Advantage plan offered by such organization, such organization may provide for a waiver from such requirement for any provider of services or supplier, as specified by the organization, furnishing such an item or service, including a provider of services or supplier that participates in a risk-sharing arrangement or value-based payment arrangement, as such terms are defined by the organization..
		